Case: 11-11060     Document: 00511755099         Page: 1     Date Filed: 02/10/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 10, 2012

                                     No. 11-11060                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JASON J. BACHMAN,

                                                  Plaintiff–Appellant
v.

PATRICK R. DONAHOE, Post Master General of the United States Postal
Service,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CV-1864


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Jason Bachman, proceeding pro se and in forma
pauperis, filed suit against the U.S. Postmaster General, Defendant–Appellee
Patrick Donahoe, alleging claims that arose out of the decision by the U.S. Postal
Service (“USPS”) to terminate Bachman shortly after he was hired.                         We
AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 11-11060   Document: 00511755099     Page: 2   Date Filed: 02/10/2012



                                   No. 11-11060

             I. FACTUAL AND PROCEDURAL BACKGROUND
        In November 2010, Bachman applied to be a Rural Route Carrier for the
USPS. As part of the application process, he completed a standard Medical
Assessment Form (the “Form”), on which he answered that he had never been
injured on the job. On the same form, Bachman authorized USPS to obtain his
health records to determine suitability for employment. In signing the Form, he
acknowledged that his failure to answer the questions truthfully could result in
his termination. Shortly after USPS hired Bachman, it discovered that he had
previously filed two workman’s compensation claims; USPS terminated
Bachman for failure to disclose these claims on the Form. The district court,
after referring the matter to a magistrate judge, dismissed Bachman’s claims
pursuant to 28 U.S.C. § 1915(e)(2)(B). Bachman timely appealed as to the
district court’s dismissal of his claims under the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12101, et seq., and the Fair Credit Reporting Act (“FCRA”),
15 U.S.C. § 1681, et seq.
                         II. STANDARD OF REVIEW
        District court dismissals pursuant to § 1915(e)(2)(B) are reviewed de novo.
Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). “To determine if a
complaint fails to state a claim, we apply the same standard of review applicable
to dismissals made pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure and will uphold a dismissal if, taking the plaintiff’s allegations as
true, it appears that no relief could be granted based on the plaintiff's alleged
facts.” Id. (internal quotation marks omitted).
                                III. DISCUSSION
A.      ADA Claim
        Bachman alleges that USPS violated the ADA, specifically 42 U.S.C.
§ 12112(d), by inquiring about his past job-related injuries. While we have
reserved the question of whether a person who is not “disabled” under the ADA

                                         2
     Case: 11-11060   Document: 00511755099      Page: 3   Date Filed: 02/10/2012



                                    No. 11-11060

has standing to bring a claim under § 12112(d), Fuzy v. S&B Eng’rs &
Constructors, Ltd., 332 F.3d 301, 303 (5th Cir. 2003), we need not reach that
question to resolve Bachman’s case. The provision that Bachman is suing under,
42 U.S.C. § 12112(d)(4)(A), states:

        A covered entity shall not require a medical examination and shall
        not make inquiries of an employee as to whether such employee is
        an individual with a disability or as to the nature or severity of the
        disability, unless such examination or inquiry is shown to be
        job-related and consistent with business necessity.

Bachman has failed to allege that USPS inquired about any disability of his.
The ADA defines a disability as “(A) a physical or mental impairment that
substantially limits one or more major life activities of such individual; (B) a
record of such impairment; or (C) being regarded as having such an
impairment.” 42 U.S.C. § 12101(1). Prior workman’s compensation claims do
not fit this statutory definition; therefore, Bachman’s ADA claim fails.
B.      FCRA Claim
        Bachman further alleges that USPS violated the FCRA by failing to
disclose to him its report obtained about his past workman’s compensation
claims before taking adverse employment action against him. See 15 U.S.C. §
1681b(b)(3)(A). “The FCRA was the product of Congressional concern over
abuses in the credit reporting industry.” The legislative history of the FCRA
reveals that it was crafted to protect an individual from inaccurate or arbitrary
information in a consumer report.” St. Paul Guardian Ins. Co. v. Johnson, 884
F.2d 881, 883 (5th Cir. 1989) (internal quotations and alterations omitted). The
FCRA defines a “consumer report” as:

        any written, oral, or other communication of any information by a
        consumer reporting agency bearing on a consumer's credit
        worthiness, credit standing, credit capacity, character, general
        reputation, personal characteristics, or mode of living which is used


                                          3
   Case: 11-11060    Document: 00511755099      Page: 4    Date Filed: 02/10/2012



                                  No. 11-11060

      or expected to be used or collected in whole or in part for the
      purpose of serving as a factor in establishing the consumer’s
      eligibility for (A) credit or insurance to be used primarily for
      personal, family, or household purposes; (B) employment purposes;
      or (C) any other purpose authorized under section 1681b of this title.

15 U.S.C. § 1681a(d)(1). A report about Bachman’s previously-filed workman’s
compensation claims is not a “consumer report” under the FCRA because it does
not “bear[] on [his] credit worthiness, credit standing, credit capacity, character,
general reputation, personal characteristics, or mode of living.” Id. Therefore,
Bachman cannot state a claim under the FCRA.
                              IV. CONCLUSION
      For the foregoing reasons, we AFFIRM the district court’s dismissal of
Bachman’s claims.
      AFFIRMED.




                                         4